Citation Nr: 1750221	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip/pelvis disability, to include as due to a knee disability. 

6.  Entitlement to service connection for a right hip/pelvis disability, to include as due to a knee disability.


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In September 2014, the Veteran testified at a Board Central Office hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing, which he declined in correspondence dated in January 2017.

In a January 2015 decision, the Board remanded the appeal for further development.  

The Board notes that in January 2017 the Veteran submitted additional evidence without a waiver of initial agency of original jurisdiction waiver.  However, as the appeal is being remanded herein, such evidence will be considered on remand.

This appeal was processed using VMBS.  A review of the Veteran's Legacy Content Manager Documents reveals VA treatment records dated September 2007 to May 2015 and a May 2015 VA addendum opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 statement, the Veteran's representative reported that the Veteran was recently informed by a unit admin that a pre-deployment evaluation dated October 2, 2011, exists and she had viewed this evaluation.  The representative stated that "health readiness (800-666-2833)" is refusing to release this evidence to the Veteran.  The representative asserted that this evidence is significant because it shows that the Veteran was presumed sound when he entered the Reserves in 2010 and was unfit for deployment in October 2011.  The representative requested that the VA obtain these records.  The representative also asserted that it is likely records from his Reserve service exist if the evaluation from October 2, 2011, exists and has not been released.  The representative also asserted that the VA failed to consider whether the Veteran's impairments were exacerbated by military service.  

The Board notes that in a September 2010 formal finding of unavailability, the RO noted that the service department was unable to locate service treatment records from the period of National Guard/Reserve service subsequent to December 20, 1991.  The Board also notes that in a May 2015 formal finding of unavailability the RO noted that the service department is unable to locate clinical treatment records for the period of service from May 1, 1988, through May 31, 1988.  Nonetheless, based on the January 2017 statement, the Board finds that a remand is necessary to make one final attempt to obtain the Veteran's service treatment records from his Reserve/National Guard Service.  

Additionally, in the January 2015 decision, the Board instructed that the appropriate service department(s) be contacted to verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA and INACDUTRA.  However, on review of the claims file it does not appear such verification was attempted.  The Board is further refining the instruction to request that if, and only if, reserve service treatment records are obtained and the records show knee complaints or treatment, the appropriate service department or other appropriate entity should be contacted to verify whether such incident occurred during a period of ACDUTRA and INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Make additional attempts as necessary to obtain any outstanding service treatment records for the Veteran. The extent of the effort to obtain such records should be documented in the claims files.

The Board calls attention to the January 2017 statement in which the representative asserted that that the Veteran was recently informed by a unit admin that a pre-deployment evaluation dated October 2, 2011 existed and she had viewed this evaluation.  The representative stated that "health readiness (800-666-2833)" is refusing to release this evidence to the Veteran.  

2. If, and only if, reserve service treatment records are obtained and the records show knee complaints or treatment, contact the appropriate service department and/or other appropriate entity and verify whether such incident occurred during a period of ACDUTRA or INACDUTRA.

3. If, and only if, reserve service treatment records are obtained and the records show knee complaints or treatment during a period of ACDUTRA or INACDUTRA, an addendum opinion to the May 2015 VA examination report should be obtained in which the examiner is asked based on a review of the file (a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral knee disability had its onset or manifested during a period of ACDUTRA and INACDUTRA, or (b) if pre-existing a period of ACDUTRA and INACDUTRA, whether it is at least as likely as not (a 50 percent probability or greater) that the bilateral knee disability increased in severity AND worsened beyond the natural progress of the disability during the period of  ACDUTRA and INACDUTRA.

If, and only if, the VA examiner finds the Veteran's bilateral knee disability is related to service, the examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hip/pelvis disability is caused OR aggravated by the bilateral knee disability.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




